Exhibit 10.3

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (this “Guaranty”) is made as of April 29, 2014, by CITY
OFFICE REIT, INC., a Maryland corporation, having an address at c/o The
Corporation Trust Incorporated, 351 West Camden Street, Baltimore, Maryland
21201 (the “REIT”), CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership, having an address at c/o The Corporation Trust
Incorporated, 351 West Camden Street, Baltimore, Maryland 21201 (the “Operating
Partnership”; and together with the REIT, individually or collectively, as the
case may be, “Guarantor”), AMERICAN GENERAL LIFE INSURANCE COMPANY, a Texas
corporation (“AGLIC”), and AMERICAN HOME ASSURANCE COMPANY, a New York
corporation (“AHAC”; and together with AGLIC, individually or collectively as
the case may be, and their successors and assigns, “Lender”), each having an
address at c/o AIG Investments, 777 S. Figueroa Street, 16th Floor, Los Angeles,
California 90017-5800.

1. Loan and Note. This Guaranty is executed in connection with a mortgage loan
in the original principal amount of $25,400,000.00 (the “Loan”) made by Lender
to AMBERGLEN PROPERTIES LIMITED PARTNERSHIP, an Oregon limited partnership
(“Borrower”). The Loan is (a) evidenced (i) that certain Promissory Note (AGLIC)
made by Borrower in favor of AGLIC, of even date herewith (as the same may be
amended, modified and/or supplemented from time to time, the “AGLIC Note”), and
(ii) that certain Promissory Note (AHAC) made by Borrower in favor of AHAC, of
even date herewith (as the same may be amended, modified and/or supplemented
from time to time, the “AHAC Note”, and together with the AGLIC Note,
collectively, the “Notes”), and (b) secured by, among other things, that certain
Deed of Trust, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases and Rents of even date herewith granted by Borrower to
Fidelity National Title Company of Oregon, an Oregon corporation, as trustee,
for the benefit of Lender (as the same may be amended, supplemented, restated or
replaced from time to time, the “Deed of Trust” and together with the Notes, and
all other documents executed by Borrower evidencing and/or securing the Loan,
collectively, the “Loan Documents”) covering certain real property as more
particularly described in the Deed of Trust (the “Property”). All capitalized
terms used herein without definition shall have the meanings given to such terms
in the Deed of Trust.

2. Purpose and Consideration. The execution and delivery of this Guaranty by
Guarantor is (i) a condition to Lender’s willingness to make the Loan to
Borrower, (ii) made in order to induce Lender to make the Loan and (iii) made in
recognition that Lender will be relying upon this Guaranty in making the Loan
and performing any other obligations it may have under the Loan Documents.
Guarantor owns a direct and/or indirect ownership interest in Borrower.
Accordingly, Guarantor acknowledges that Guarantor will receive a material
direct and/or indirect benefit from Lender making the Loan to Borrower.

3. Guaranty. Guarantor hereby guaranties, and becomes a surety for, absolutely,
primarily, unconditionally and irrevocably, the full and prompt payment and
performance of all obligations of Borrower under the exceptions to the
non-recourse provisions described in Section l8 of the Notes and Section 9.21 of
the Deed of Trust for which Borrower has personal liability to Lender, and all
obligations for which Borrower may incur personal liability to Lender under



--------------------------------------------------------------------------------

the exceptions to the non-recourse provisions described in Section 18 of the
Notes and Section 9.21 of the Deed of Trust, without duplication (collectively,
the “Obligations”). The liability of Guarantor with respect to the Obligations
shall be joint and several, primary, direct and immediate, and not conditional
or contingent upon pursuit by Lender of any remedies Lender may have against
Borrower or any other Person, whether pursuant to the Notes, the Deed of Trust
or any other Loan Document in connection therewith or any other document or
agreement or at law or in equity. Guarantor acknowledges that this Guaranty is a
guarantee of payment and not just of collection in respect of the Obligations
that may accrue to Lender from Guarantor. The liability of Guarantor under this
Guaranty shall continue after any assignment or transfer of the interests of
Lender under this Guaranty made in conjunction with an assignment of the Loan.

4. Guaranty is Independent and Absolute. The obligations of Guarantor hereunder
are independent of the obligations of Borrower and of any other Person that may
become liable with respect to the Obligations. Guarantor is jointly and
severally liable with Borrower and with any other guarantor for the full and
timely payment and performance of all of the Obligations. Guarantor expressly
agrees that a separate action or actions may be brought and prosecuted against
Guarantor (or any other guarantor), whether or not any action is brought against
Borrower, any other guarantor or any other Person for any Obligations guaranteed
hereby and whether or not Borrower, any other guarantor or any other Persons are
joined in any action against Guarantor. Guarantor further agrees that Lender
shall have no obligation to proceed against any security for the Obligations
prior to enforcing this Guaranty against Guarantor, and that Lender may pursue
or omit to pursue any and all rights and remedies Lender has against any Person
or with respect to any security in any order or simultaneously or in any other
manner. All rights of Lender and all obligations of Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Notes or any other Loan Document and (b) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, Borrower in respect of the Obligations.

5. Authorizations to Lender. Guarantor authorizes Lender, without notice or
demand and without affecting Guarantor’s liability hereunder, from time to time
(a) to renew, extend, accelerate or otherwise change the time for payment of,
change, amend, alter, cancel, compromise or otherwise modify the terms of the
Notes, including increasing the rate or rates of interest thereunder agreed to
by Borrower, and to grant any indulgences, forbearances, or extensions of time,
(b) to renew, extend, change, amend, alter, cancel, compromise or otherwise
modify any of the terms, covenants, conditions or provisions of any of the other
Loan Documents or any of the obligations thereunder, (c) to apply any security
and direct the order or manner of sale thereof as Lender, in Lender’s sole
discretion, may determine, (d) to proceed against (x) Borrower with respect to
any or all of the obligations under the Loan Documents or (y) Guarantor or any
other guarantor with respect to any or all of the Obligations, in each case,
without first foreclosing against any security therefor, (e) to exchange,
release, surrender, impair or otherwise deal in any manner with, or waive,
release or subordinate any security interest in, any security for the
obligations under the Loan Documents, (f) to release or substitute Borrower any
other guarantors, endorsers, or other parties that may be or become liable with
respect to the obligations under the Loan Documents, without any release being
deemed made of Guarantor or any other such Person and (g) to accept a conveyance
or transfer to Lender of all or any part of any security in partial satisfaction
of the obligations under the Loan Documents, or any of them, without releasing
Borrower, Guarantor, or any other guarantor, endorser or other party that may be
or become liable with respect to the Obligations, from any liability for the
balance of the obligations under the Loan Documents.

 

2



--------------------------------------------------------------------------------

6. Application of Payments Received by Lender. Any sums of money Lender receives
from or for the account of Borrower may be applied by Lender to reduce any of
the Obligations or any other liability of Borrower to Lender, as Lender in
Lender’s sole discretion deems appropriate.

7. Waivers by Guarantor. In addition to all waivers expressed in any of the Loan
Documents, all of which are incorporated herein by Guarantor, Guarantor hereby
waives: (a) presentment, demand, protest and notice of protest, notice of
dishonor and of non-payment, notice of acceptance of this Guaranty, and
diligence in collection; (b) notice of the existence, creation or incurring of
any new or additional obligations under or pursuant to any of the Loan
Documents; (c) any right to require Lender to proceed against, give notice to or
make demand upon Borrower; (d) any right to require Lender to proceed against or
exhaust any security, or to proceed against or exhaust any security in any
particular order; (e) any right to require Lender to pursue any remedy of
Lender; (f) any right to direct the application of any security held by Lender;
(g) any right of subrogation, any right to enforce any remedy, which Lender may
have against Borrower, any right to participate in any security now or hereafter
held by Lender and any right to reimbursement from Borrower for amounts paid to
Lender by Guarantor, until all of the Secured Obligations have been satisfied;
(h) benefits, if any, of Guarantor under any anti-deficiency statutes or
single-action legislation, including, without limitation, Oregon Revised Statute
86.770; (i) any defense arising out of any disability or other defense of
Borrower, including bankruptcy, dissolution, liquidation, cessation, impairment,
modification, or limitation, from any cause, of any liability of Borrower, or of
any remedy for the enforcement of such liability; (j) any statute of limitations
affecting the liability of Guarantor hereunder; (k) any right to plead or assert
any election of remedies by Lender; and (1) any other defenses available to a
surety under applicable law.

8. Subordination by Guarantor. Guarantor hereby agrees that any indebtedness of
Borrower to Guarantor, whether now existing or hereafter created, shall be, and
is hereby, subordinated to the outstanding indebtedness of Borrower to Lender
under the Loan Documents. At any time during which a monetary Default, material
non-monetary Default or an Event of Default shall exist and is continuing,
Guarantor shall not accept or seek to receive any amounts from Borrower on
account of any indebtedness of Borrower to Guarantor.

9. Bankruptcy Reimbursements. Guarantor hereby agrees that if all or any part of
the Obligations paid to Lender by Borrower or any other party liable for payment
and satisfaction of the Obligations are recovered from Lender in any bankruptcy
proceeding, Guarantor shall reimburse Lender immediately on demand for all
amounts of such Obligations so recovered from Lender, together with interest
thereon at the Default Rate (as such term is defined in the Notes) from the date
such amounts are so recovered until repaid in full to Lender. For purposes of
the reimbursement of Lender by Guarantor under this Section 9, the provisions of
this Guaranty shall survive repayment of the Secured Obligations until all
amounts recovered from Lender, and any other amounts due thereon under this
Guaranty, shall have been reimbursed in full.

 

3



--------------------------------------------------------------------------------

10. Jurisdiction and Venue. Guarantor hereby submits itself to the jurisdiction
and venue of any federal or state court located in or serving the County of
Washington, in the State of Oregon, in connection with any action or proceeding
brought for enforcement of Guarantor’s obligations hereunder, and hereby waives
any and all personal or other rights under the law of any other country or state
to object to jurisdiction within such locations for purposes of litigation to
enforce such obligations. Guarantor agrees that service of process upon
Guarantor shall be complete upon delivery thereof in any manner permitted by law
to Guarantor’s agent for service of process as designated in Section 11 below.

11. Service of Process.

(a) Guarantor hereby appoints CT Corporation Systems, having an address at 388
State Street, Suite 420, Salem, Oregon 97301, as its lawfully designated agent
for service of process and hereby consent to such service for purposes of
submitting to the jurisdiction and venue of any federal or state court located
in or serving the County of Washington, in the State of Oregon, as provided in
Section 10 hereof. Guarantor hereby agrees that Guarantor shall not change
Guarantor’s designated agent without giving prior written notice thereof to
Lender and without having received Lender’s prior express written consent to
such redesignation. In the event that service of process in accordance with the
foregoing is not possible after two (2) weeks’ reasonable effort by Lender,
Guarantor hereby consents to service by publication in a newspaper of general
circulation in or serving the County of Washington, in the of State of Oregon.

(b) Guarantor hereby further acknowledges and agrees that delivery to Guarantor,
at the address, and in any manner provided for, in Section 16 hereof, of any
summons and complaint or any other documents in any action, as evidenced by
regular or customary receipt or statement of the delivery firm or United States
Post Office, as may be applicable, shall constitute, for all purposes in any
such action, service of process for purposes of submitting to the jurisdiction
and venue of any federal or state court located in or serving the County of
Washington, in the State of Oregon, as provided in Section 10 above, and
Guarantor hereby consents to any such service. Guarantor hereby agrees that
Guarantor shall not change any such address without giving prior written notice
thereof to Lender and having received Lender’s written receipt of such change of
address notice.

12. Minimum Net Worth and Liquidity. At all times until repayment in full of the
Secured Obligations, Guarantor shall satisfy the Minimum Guarantor Net Worth
Requirement.

13. Financial Statements. Within one hundred twenty (120) days after the end of
each fiscal year of Borrower, Guarantor shall furnish to Lender an annual
balance sheet and profit and loss statement and all federal and state tax
returns of Guarantor within forty five (45) days following the filing of same.
The financial statements and reports described above shall be in such detail as
Lender may reasonably require and with respect to Operating Partnership shall be
certified as true and correct by an officer of Operating Partnership and with
respect to REIT shall be audited by an independent certified public accountant
acceptable to Lender, and, in each case, shall include supporting documentation
and calculations documenting that Guarantor satisfies the Minimum Guarantor Net
Worth Requirement. Guarantor shall also furnish to Lender within thirty
(30) days after Lender’s request, any other financial reports or statements of
Guarantor as

 

4



--------------------------------------------------------------------------------

may be reasonably requested by Lender, including, without limitation, balance
sheets, profit and loss statements and other financial statements required under
any of the Loan Documents, requested by any regulatory or governmental authority
exercising jurisdiction over Lender or reasonably requested by Lender from time
to time, certified as true and correct by Guarantor.

14. Assignability. This Guaranty shall be binding upon Guarantor and Guarantor’s
heirs, representatives, successors and assigns and shall inure to the benefit of
Lender and Lender’s successors and assigns. This Guaranty shall follow the Notes
and other Loan Documents, which are for the benefit of Lender, and, in the event
the Notes and other Loan Documents are negotiated, sold, transferred, assigned
or conveyed by Lender in whole or in part, this Guaranty shall be deemed to have
been sold, transferred, assigned or conveyed by Lender to the holder or holders
of the Notes and other Loan Documents, with respect to the Obligations contained
therein, and such holder or holders may enforce this Guaranty as if such holder
or holders had been originally named as Lender hereunder.

15. Payment of Costs of Enforcement. In the event any action or proceeding is
brought to enforce this Guaranty, Guarantor shall pay all costs and expenses of
Lender in connection with such action or proceeding, including, without
limitation, all reasonable attorneys’ fees incurred by Lender.

16. Notices. Any notice, consent or approval required or permitted to be given
by Guarantor or Lender under this Guaranty shall be in writing and will be
deemed given (a) upon personal delivery, (b) on the first business day after
receipted delivery to a courier service which guarantees next-business day
delivery or (c) on the third business day after mailing, by registered or
certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:

If to Guarantor:

City Office REIT, Inc.

c/o City Office REIT, Inc.

1075 W. Georgia St., Suite 2600

Vancouver, BC V6E 3C9, Canada

Attention: Jamie Farrar and Tony Maretic

with copies to:

Miller, Canfield, Paddock and Stone

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104

Attention: Joseph M. Fazio

If to Guarantor:

City Office REIT Operating Partnership, L.P.

c/o City Office REIT, Inc.

1075 W. Georgia St., Suite 2600

Vancouver, BC V6E 3C9, Canada

Attention: Jamie Farrar and Tony Maretic

 

5



--------------------------------------------------------------------------------

with copies to:

Miller, Canfield, Paddock and Stone

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104

Attention: Joseph M. Fazio

If to Lender:

American General Life Insurance Company

c/o AIG Investments

777 S. Figueroa Street, 16th Floor,

Los Angeles, California 90017-5800

Attention: VP-Servicing, Commercial Mortgage Lending

and

American Home Assurance Company

c/o AIG Investments

777 S. Figueroa Street, 16th Floor,

Los Angeles, California 90017-5800

Attention: VP-Servicing, Commercial Mortgage Lending

with a copy to:

Katten Muchin Rosenman LLP

2029 Century Park East, Suite 2600

Los Angeles, California 90067-3012

Attention: Adam J. Engel, Esq.

Any party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section 16.

17. Reinstatement of Obligations. If at any time all or any part of any payment
made by Guarantor or Borrower or received by Lender from Guarantor or Borrower
under or with respect to this Guaranty or the other Loan Documents is, or must
be, rescinded or returned for any reason whatsoever (including, but not limited
to, the insolvency, bankruptcy or reorganization of Guarantor or Borrower), then
the Obligations shall, to the extent of the payment rescinded or returned, and
to the extent permitted by law, be deemed to have continued in existence,
notwithstanding such previous payment made by Guarantor or Borrower, as
applicable, or receipt of payment by Lender, and the Obligations shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Guarantor or Borrower had never been made. For
purposes of this Section 17, the provisions of this Guaranty shall survive
repayment of the Secured Obligations until all amounts rescinded or returned,
and any other amounts due under this Section, shall have been reimbursed in
full.

 

6



--------------------------------------------------------------------------------

18. Severability of Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, the legality, validity, and enforceability of the
remaining provisions of this Guaranty shall not be affected thereby, and in lieu
of each such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Guaranty a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

19. Joint and Several Obligation. If Guarantor is more than one Person, then:
(a) all Persons comprising Guarantor are jointly and severally liable for all of
the Obligations; (b) all representations, warranties, and covenants made by
Guarantor shall be deemed representations, warranties, and covenants of each of
the Persons comprising Guarantor; (c) any breach, Default or Event of Default by
any of the Persons comprising Guarantor hereunder shall be deemed to be a
breach, Default, or Event of Default of Guarantor; and (d) any reference herein
contained to the knowledge or awareness of Guarantor shall mean the knowledge or
awareness, of any Person comprising Guarantor.

20. Waiver. Neither the failure of Lender to exercise any right or power given
hereunder or to insist upon strict compliance by Borrower, Guarantor, any other
guarantor or any other person with any of its obligations set forth herein or in
any of the Loan Documents to which it is a party, nor any practice of Borrower
or Guarantor at variance with the terms hereof or of any Loan Documents to which
it is a party, shall constitute a waiver of Lender’s right to demand strict
compliance with the terms and provisions of this Guaranty.

21. Certain Waivers. GUARANTOR, BY SIGNING THIS GUARANTY, AND LENDER, BY
ACCEPTING THIS GUARANTY, EACH KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS GUARANTY, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY LOAN DOCUMENT TO WHICH IT
IS A PARTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR PURPOSES OF LENDER AND GUARANTOR ENTERING INTO THE SUBJECT LOAN
TRANSACTION.

22. Applicable Law. This Guaranty and the rights and obligations of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Oregon, without reference to conflicts of law principles.

23. Acceptance of Cures for Event of Default. Notwithstanding anything to the
contrary contained in this Guaranty or the other Loan Documents (including,
without limitation, any reference to the “continuance” of an Event of Default),
Lender shall in no event or under any circumstance be obligated or required to
accept a cure by Borrower, Guarantor or any other Person of an Event of Default
unless Lender agrees to do so in the exercise of its sole and absolute
discretion, it being agreed that once an Event of Default has occurred and so
long as

 

7



--------------------------------------------------------------------------------

Lender has not determined to accept a cure of such Event of Default in writing,
Lender shall be absolutely and unconditionally entitled to pursue all rights and
remedies available to it under the Loan Documents, at law or in equity or
otherwise.

24. Representations and Warranties. Each Guarantor represents and warrants as of
the date hereof to Lender as follows:

(a) Such Guarantor is a direct and/or indirect owner of ownership interests in
Borrower, as set forth in the Organizational Certificate,

(b) The execution, delivery and performance by such Guarantor of the Loan
Documents to which it is a party are within the power and authority of such
Guarantor and have been duly authorized by all necessary action and will not
violate any provision of the organizational documents of such Guarantor.

(c) This Guaranty and the other Loan Documents to which such Guarantor is a
party will, when delivered hereunder, be valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as limited by equitable principles and bankruptcy,
insolvency and similar laws affecting creditors’ rights.

(d) The execution, delivery and performance by such Guarantor of the Loan
Documents to which such Guarantor is a party will not contravene any contractual
or other restriction binding on or affecting such Guarantor, and will not result
in or require the creation of any lien, security interest, other charge or
encumbrance (other than pursuant hereto) upon or with respect to any of its
respective properties.

(e) The execution, delivery and performance by such Guarantor of the Loan
Documents to which such Guarantor is a party does not contravene any applicable
law or regulation.

(f) No authorization, approval, consent or other action by, and no notice to or
filing with, any court, governmental authority or regulatory body is required
for the due execution, delivery and performance by such Guarantor of any of the
Loan Documents to which such Guarantor is a party or the effectiveness of any
assignment of any of such Guarantor’s rights and interests of any kind to
Lender.

(g) Such Guarantor has not made any assignment for the benefit of creditors, nor
has such Guarantor filed, or had filed against such Guarantor, any petition in
bankruptcy.

(h) There is no pending or threatened litigation, action, proceeding or
investigation, including, without limitation, any condemnation proceeding,
against such Guarantor before any court, governmental or quasi-governmental,
arbitrator or other authority.

(i) Such Guarantor is a “non-foreign person” within the meaning of Sections 1445
and 7701 of the United States Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

 

8



--------------------------------------------------------------------------------

(j) Such Guarantor has filed or has obtained extensions to file all tax returns
which are required to be filed by such Guarantor.

(k) Such Guarantor has independently and without reliance upon Lender and based
on such documents and information as such Guarantor has deemed appropriate, made
such Guarantor’s own credit analysis and decision to enter into this Guaranty.

(1) No statement of fact made by or on behalf of such Guarantor in this Guaranty
or in any of the other Loan Documents to which such Guarantor is a party
contains any untrue statement of material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.

(m) Such Guarantor is not (i) a Prohibited Person, or (ii) subject to any other
Legal Requirement which purposes to restrict or regulate such Guarantor’s
ability to comply with this Guaranty.

(n) Such Guarantor is not contemplating either the filing or a petition by such
Guarantor under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. To such
Guarantor’s knowledge, no Person is contemplating the filing of any such
petition against such Guarantor.

[Remainder of the Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTOR:

 

CITY OFFICE REIT, INC., a Maryland corporation

By:   /s/ Anthony Maretic Name:   ANTHONY MARETIC Title:   C.F.O. CITY OFFICE
REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership By:   City
Office REIT, Inc., a Maryland corporation, its general partner   By:   /s/
Anthony Maretic   Name:   ANTHONY MARETIC   Title:   C.F.O.



--------------------------------------------------------------------------------

PROVINCE OF BRITISH COLUMBIA   )

 

  ) ss.: COUNTY OF CANADA                           )

On the 23 day of April in the year 2014 before me, the undersigned, personally
appeared Anthony Maretic, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their/ capacity(ies), that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

/s/ David Klein Signature and Office of individual taking acknowledgment

 

LOGO [g721241g10m89.jpg]

[Acknowledgement on behalf of REIT]



--------------------------------------------------------------------------------

PROVINCE OF BRITISH COLUMBIA   )

 

  ) ss.: COUNTY OF CANADA                           )

On the 23 day of April in the year 2014 before me, the undersigned, personally
appeared Anthony Maretic, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their/ capacity(ies), that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s)acted, executed the instrument.

 

/s/ David Klein Signature and Office of individual taking acknowledgment

 

LOGO [g721241g18a87.jpg]

[Acknowledgement on behalf of Operating Partnership]